Title: To Alexander Hamilton from James Read, 30 October 1799
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, October 30, 1799
          
          According to your desire I send you inclosed ye names of ye Prisoners in ye guard house at Fort Jay
          With much respect I am, Sir, your obt servt
          
            James Read
            Captn 2d Regt A&E
          
          Major Genl. Hamilton
          
            Fort Jay October 30th. 1799
          
        